EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
This Office Action is responsive to the Amendment filed 8 September 2021.  Claims 1, 3-9, 11-14, 16-19, 21 and 22 are now pending.  The Examiner acknowledges the amendments to claim 1.  Claims 16-19, 21 and 22 remain withdrawn from consideration.  The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
This application is in condition for allowance except for the presence of claims 16-19, 21 and 22 directed to an invention non-elected without traverse.  Accordingly, claims 16-19, 21 and 22 have been cancelled.

The application has been amended as follows: 

IN THE CLAIMS:

Withdrawn claims 16-19, 21 and 22 have been cancelled.


Reasons for Allowance
Claims 1, 3-9 and 11-14 are allowable over the prior art of record.  The following is an examiner’s statement of reasons for allowance: regarding claims 1 and 3-6, the prior art of record does not teach or fairly suggest a treatment planning device comprising: a processor configured to: determine an energy distribution for one or more particle beams, or portions thereof, from a particle therapy system, using a non-Gaussian model; and generate a treatment plan based on the determined energy distribution, the treatment plan including an irradiation plan and additional information, wherein the non-Gaussian model comprises a combination of error functions, and wherein the treatment planning device is configured to convert the additional information into instructions for the particle therapy system to effect the irradiation plan.  Specifically, the prior art of record does not teach or fairly suggest wherein the treatment planning device is configured to determine the energy distribution based on a non-Gaussian model, wherein the non-Gaussian model comprises a combination of error functions.
 Regarding claims 7-9 and 11-14, while the prior art teaches a particle therapy system comprising: a beam generation system for generating one or more particle beams; a beam transport system for conveying the one or more particle beams from the beam generation system; at least one treatment station for irradiating a medium/patient with one or more particle beams, the at least one treatment station being coupled to the beam transport system to receive the conveyed one or more particle beams, or portions thereof; a treatment planning device that determines an irradiation plan for the medium/patient based on energy distribution of particles within said one or more particle 

Conclusion
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTINE HOPKINS MATTHEWS whose telephone number is (571)272-9058.  The examiner can normally be reached on Monday - Friday, 7:30 am - 4:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Charles A Marmor, II can be reached on (571) 272-4730.  The fax phone 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/CHRISTINE H MATTHEWS/Primary Examiner, Art Unit 3791